DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
This corrected notice of allowance is provide herein to make note of consideration and allowance of newly added Claims 17-19, which were previously Claims 12-13 and 16 (cancelled previously via examiner’s amendment) and subject to rejoinder as noted in the Notice of Allowance of 01 December 2021.

Claim Status
Claims 12-14 and 16 are cancelled.
Claims 1-11, 15, and 17-19 are pending.
Claims 1-11, 15, and 17-19 are allowed.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-11, 15, and 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the present invention is Saito et al. (WO 2014/125763, cited previously, Saito, and referenced with the English equivalent document US 2015/0376444), in view of Kengo et al. (JP 2016/006227, cited previously, Kengo), and further in view of Kitai et al. (WO 2016/009611, cited previously, Kitai, and referenced with the English equivalent document US 2017/0164469). 
Regarding Claim 1, Saito teaches a metal-clad laminated board (Paragraph [0006]), comprising an insulating layer, which applicants specify as a cured product of a thermosetting resin composition (Paragraph [0060]), and which Saito defines as a resin composition (Paragraph [0001]) and a metal layer (implicit from metal foil – Paragraph [0055]), and the insulating layer in contact with the metal layer (Paragraph [0055]). Saito further teaches the insulating layer includes a cured product (Paragraph [0055]; Claim 1) containing the reaction product of a polyphenylene ether having 1.5-2 hydroxyl groups on average in one molecule (Abstract; Claim 1) and an epoxy compound having 2-2.3 epoxy groups on average in one molecule (Abstract; Claim 1), with a terminal hydroxyl group concentration of 700 μmol/g or less (Abstract; Claim 1). 
Saito teaches wherein the metal layer includes a metal substrate (metal foil – Paragraph [0055]) but does not teach the metal layer including a barrier layer containing cobalt absent nickel being in contact with the metal substrate and the insulating layer, nor a contact surface roughness of 2 μm or less in ten-point average roughness. Saito and Kengo are analogous and both teach on metal-clad laminates comprising an insulating layer deposed on a metal substrate for use in wiring boards. Kengo teaches a cobalt layer between the metal substrate and insulating layer (Abstract; Paragraph [0072]); and specifically a cobalt layer absent nickel (see Table 3, example 6). It would have been obvious to one skilled in the art, before the effective filing date, 
Saito modified by Kengo does not explicitly teach a specific value of surface roughness of 2 μm or less in the ten-point average roughness; however Kengo does teach the significance of roughness on transmission properties, insofar that a decrease in roughness decreases the path  loss (Paragraph [0012]). Kitai is analogous to both Saito and Kengo and teaches on metal-clad laminates comprising an insulating layer deposed on a metal substrate for use in wiring boards. Kitai teaches that a ten-point average surface roughness with a value of 0.5-4 μm (Paragraph [0020]), which overlaps with the instantly disclosed 2 μm or less, and is prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05). It would have been obvious to one of ordinary skill in the art, before the effective filing date, to utilize the ten-point average surface roughness taught by Kitai and apply the design to the Kengo-modified laminate taught by Saito, as lowering the roughness reduces the loss in signal transmission (understood by the examiner to be synonymous with path loss), while maintaining a sufficient adhesion between the metal and insulating layer (Paragraph [0090]).
Saito modified by Kengo and Kitai, however fails to teach a transmission loss of the metal-clad laminated board is equal is equal to or more than -37 dB/m, where the transmission loss is measured by applying a 15 GHz signal to a straight-line wiring having a length of 1000mm and a width ranging from 100-200 μm. Because Kengo teaches the cobalt layer absent nickel in the laminate structure, Kengo is considered the closest prior art in satisfying this limitation. Kengo, however, fails to explicitly teach this feature, and teaches the transmission 
Moreover, the examiner notes that other samples within Kengo, which comprise both cobalt and nickel in the interlayer, and teach values of transmission loss and peel strength that are greater than the interlayer comprising solely cobalt (see Table 3 – Example 6 (cobalt only) and Examples 2, 9, 13 and 18 (cobalt and nickel)), which indicates lower transmission loss and better peel strength. While transmission loss and peel strength are not the only consideration in constructing a metal-clad laminated board, e.g., heat resistance, etc., they are important factors that one of ordinary skill in the art would seek to optimize when relying on Kengo as a guiding reference in constructing a metal-clad laminate board. Specifically, if one of ordinary skill were to consider transmission loss, peel strength, and heat resistance, the prior art suggests that one in the art would seek to use a cobalt interlayer further comprising nickel, instead of cobalt alone, as doing so improves the transmission loss and peel strength of the resulting board, without compromising the overall heat resistance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D SCHNEIBLE whose telephone number is (571)272-5291. The examiner can normally be reached 08:30 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN D SCHNEIBLE/Examiner, Art Unit 1784                                                                                                                                                                                                        

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784